Exhibit 10.3

 

EXECUTION VERSION

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (this “Agreement”), dated as of April 15, 2015, by and among
Virtu Financial LLC, a Delaware limited liability company (the “Company”), Virtu
Financial, Inc., a Delaware corporation (“Pubco”), and the holders of Common
Units (as defined below) and shares of Class C Common Stock (as defined below)
or Class D Common Stock (as defined below) from time to time party hereto (each,
a “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, on the date hereof, the Company, Pubco and certain of the Holders
entered into the LLC Agreement;

 

WHEREAS, the parties hereto desire to provide for the exchange of Common Units
together with shares of (i) Class C Common Stock for shares of Class A Common
Stock (as defined below) or (ii) Class D Common Stock for shares of Class B
Common Stock (as defined below), in each case, on the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS AND USAGE

 

Section 1.01                             Definitions.

 

(a)                                 The following terms shall have the following
meanings for the purposes of this Agreement:

 

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority or Regulatory Agency that is binding upon or applicable
to such Person or its assets, as amended unless expressly specified otherwise.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

 

“Class A Common Stock” means Class A common stock, $0.00001 par value per share,
of Pubco.

 

“Class B Common Stock” means Class B common stock, $0.00001 par value per share,
of Pubco.

 

--------------------------------------------------------------------------------


 

“Class C Common Stock” means Class C common stock, $0.00001 par value per share,
of Pubco.

 

“Class C Paired Interest” means one Common Unit together with one share of
Class C Common Stock, subject adjustment pursuant to Section 2.03(a).

 

“Class D Common Stock” means Class D common stock, $0.00001 par value per share,
of Pubco.

 

“Class D Paired Interest” means one Common Unit together with one share of
Class D Common Stock, subject adjustment pursuant to Section 2.03(b).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Common Unit” means a Common Unit (as such term is defined in the LLC
Agreement).

 

“Deliverable Common Stock” means (i) with respect to Class C Paired Interests,
Class A Common Stock and (ii) with respect to Class D Paired Interests, Class B
Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Date” means the date of receipt of the Notice of Exchange by Pubco,
unless otherwise set forth in the applicable Notice of Exchange, as permitted
under Section 2.02(b).

 

“Exchange Rate” means (i) with respect to Class C Paired Interests, the number
of shares of Class A Common Stock for which one Class C Paired Interest is
entitled to be Exchanged or (ii) with respect to Class D Paired Interests, the
number of shares of Class B Common Stock for which one Class D Paired Interest
is entitled to be Exchanged.  On the date of this Agreement, the Exchange Rate
for the purposes of the Class C Paired Interests and Class D Paired Interests
shall be one (1), subject to adjustment pursuant to Section 2.03 of this
Agreement.

 

“Exchanging Holder” means a Holder effecting an Exchange pursuant to this
Agreement.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

 

“Holder” has the meaning set forth in the preamble.

 

“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of the Company, dated on or about the date hereof, as such agreement
may be amended from time to time.

 

2

--------------------------------------------------------------------------------


 

“Paired Interest” means one Class C Paired Interest or one Class D Paired
Interest, as applicable.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.

 

“Pubco Charter” means the Amended and Restated Certificate of Incorporation of
Pubco.

 

“Registration Rights Agreement” means the Registration Rights Agreement by and
among Pubco and the stockholders party thereto, dated on or about the date
hereof, as such agreement may be amended from time to time.

 

“Regulatory Agency” means the United States Securities and Exchange Commission,
Financial Industry Regulatory Authority, Inc., the Financial Services Authority,
any non-U.S. regulatory agency and any other regulatory authority or body
(including any state or provincial securities authority and any self-regulatory
organization) with jurisdiction over the Company or any of its Subsidiaries.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations thereunder.

 

“Securities Exchange” means the national securities exchange on which the
Class A Common Stock is traded.

 

“SL Director” shall have the meaning set forth in the Stockholders Agreement.

 

“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, by and among Pubco, TJMT Holdings LLC, Vincent Viola, SLP III EW Feeder
I, L.P., SLP Virtu Investors, LLC, Silver Lake Technology Associates III, L.P.
and the other Persons party thereto or that may become parties thereto from time
to time.

 

“Tax Receivable Agreement” shall have the meaning given to such term in the LLC
Agreement.

 

(b)                                 Capitalized terms used but not defined
herein shall have the meaning ascribed thereto in the LLC Agreement.

 

(c)                                  Each of the following terms is defined in
the Section set forth opposite such term:

 

Term

 

Section

Agreement

 

Preamble

Company

 

Preamble

e-mail

 

4.03

Exchange

 

2.01

Exchange Agent

 

2.02(a)

Holder

 

Preamble

 

3

--------------------------------------------------------------------------------


 

Term

 

Section

IPO

 

2.02(g)

Notice of Exchange

 

2.02(a)

Permitted Transferee

 

4.01

Process Agent

 

4.05(b)

Pubco

 

Preamble

Pubco Offer

 

2.04(a)

 

Section 1.02                             Other Definitional and Interpretative
Provisions.  The words “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement.  The captions herein are included
for convenience of reference only and shall be ignored in the construction or
interpretation hereof.  References to Articles and Sections are to Articles and
Sections of this Agreement unless otherwise specified.  Any singular term in
this Agreement shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any statute shall be deemed to refer to such
statute as amended from time to time and to any rules or regulations promulgated
thereunder.  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of that Person.  References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.  References to “law”, “laws” or to a particular statute
or law shall be deemed also to include any Applicable Law.  Unless otherwise
expressly provided herein, when any approval, consent or other matter requires
any action or approval of any group of Holders, including any holders of any
class of Paired Interests, such approval, consent or other matter shall require
the approval of a majority in interest of such group of Holders.  Except to the
extent otherwise expressly provided herein, all references to any Holder shall
be deemed to refer solely to such Person in its capacity as such Holder and not
in any other capacity.

 

ARTICLE II
EXCHANGE

 

Section 2.01                             Exchange of Paired Interests for
Class A Common Stock or Class B Common Stock.  From and after the execution and
delivery of this Agreement, each Holder shall be entitled at any time and from
time to time upon the terms and subject to the conditions hereof, to surrender
Paired Interests (excluding, for the avoidance of doubt, any Paired Interest
that includes an Unvested Common Unit) to Pubco (subject to adjustment as
provided in Section 2.03) in exchange (such exchange, an “Exchange”) for the
delivery to such Holder of:

 

(a)                                 with respect to Class C Paired Interests, a
number of shares of Class A Common Stock that is equal to the product of the
number of Class C Paired Interests surrendered multiplied by the Exchange Rate;
and

 

4

--------------------------------------------------------------------------------


 

(b)                                 with respect to Class D Paired Interests, a
number of shares of Class B Common Stock that is equal to the product of the
number of Class D Paired Interests surrendered multiplied by the Exchange Rate.

 

For the avoidance of doubt, a Holder’s right to effect an Exchange as set forth
in this Section 2.01 shall be subject to any restrictions on Transfer applicable
to such Holder set forth in such Holder’s Employee Equity Letter and/or any
other equity retention agreement between such Holder and the Company, Pubco or
any of their controlled Affiliates.

 

Section 2.02                             Exchange Procedures; Notices and
Revocations.

 

(a)                                 A Holder may exercise the right to effect an
Exchange as set forth in Section 2.01 by delivering a written notice of exchange
in respect of the Paired Interests to be Exchanged substantially in the form of
Exhibit A hereto (the “Notice of Exchange”), duly executed by such Holder or
such Holder’s duly authorized attorney, to Pubco at its address set forth in
Section 4.03 during normal business hours, or if any agent for the Exchange is
duly appointed and acting (the “Exchange Agent”), to the office of the Exchange
Agent during normal business hours.

 

(b)                                 Contingent Notice of Exchange and Revocation
by Holders.

 

(i)                                     A Notice of Exchange from a Holder may
specify that the Exchange is to be contingent (including as to the timing) upon
the consummation of a purchase by another Person (whether in a tender or
exchange offer, an underwritten offering or otherwise) of shares of Deliverable
Common Stock into which the Paired Interests are exchangeable, or contingent
(including as to timing) upon the closing of an announced merger, consolidation
or other transaction or event in which the Deliverable Common Stock would be
exchanged or converted or become exchangeable for or convertible into cash or
other securities or property.

 

(ii)                                  Notwithstanding anything herein to the
contrary, a Holder may withdraw or amend a Notice of Exchange, in whole or in
part, prior to the effectiveness of the Exchange, at any time prior to
5:00 p.m.  New York City time, on the Business Day immediately preceding the
Exchange Date (or any such later time as may be required by Applicable Law) by
delivery of a written notice of withdrawal to Pubco or the Exchange Agent,
specifying (1) the number of withdrawn Paired Interests, (2) if any, the number
of Paired Interests as to which the Notice of Exchange remains in effect and
(3) if the Holder so determines, a new Exchange Date or any other new or revised
information permitted in the Notice of Exchange.

 

(c)                                  Each Exchange shall be deemed to be
effective immediately prior to the close of business on the Exchange Date, and
the Exchanging Holder (or other Person(s) whose name or names in which the
Deliverable Common Stock is to be issued) shall be deemed to be a holder of
Deliverable Common Stock from and after that time.  As promptly as practicable
on or after the Exchange Date, Pubco shall deliver or cause to be delivered to
the Exchanging Holder (or other Person(s) whose name or names in which the
Deliverable Common Stock is to be issued) the number of shares of Deliverable
Common Stock deliverable upon such Exchange, registered in the name of such
Holder (or other Person(s) whose name or names in

 

5

--------------------------------------------------------------------------------


 

which the Deliverable Common Stock is to be issued).  To the extent the
Deliverable Common Stock is settled through the facilities of The Depository
Trust Company, Pubco will, subject to Section 2.02(d) below, upon the written
instruction of an Exchanging Holder, deliver or cause to be delivered the shares
of Deliverable Common Stock deliverable to such Holder (or other Person(s) whose
name or names in which the Deliverable Common Stock is to be issued), through
the facilities of The Depository Trust Company, to the account of the
participant of The Depository Trust Company designated by such Holder.

 

(d)                                 The shares of Deliverable Common Stock
issued upon an Exchange shall bear a legend in substantially the following form:

 

THE TRANSFER OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION,
AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (OR OTHER
APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

 

(e)                                  If (i) any shares of Deliverable Common
Stock may be sold pursuant to a registration statement that has been declared
effective by the Securities and Exchange Commission, (ii) all of the applicable
conditions of Rule 144 are met, or (iii) the legend (or a portion thereof)
otherwise ceases to be applicable, Pubco, upon the written request of the Holder
thereof shall promptly provide such Holder or its respective transferees,
without any expense to such Persons (other than applicable transfer taxes and
similar governmental charges, if any) with new certificates (or evidence of
book-entry share) for securities of like tenor not bearing the provisions of the
legend with respect to which the restriction has terminated.  In connection
therewith, such Holder shall provide Pubco will such information in its
possession as Pubco may reasonably request in connection with the removal of any
such legend.

 

(f)                                   Pubco shall bear all expenses in
connection with the consummation of any Exchange, whether or not any such
Exchange is ultimately consummated, including any transfer taxes, stamp taxes or
duties, or other similar taxes in connection with, or arising by reason of, any
Exchange; provided, however, that if any shares of Deliverable Common Stock are
to be delivered in a name other than that of the Holder that requested the
Exchange (or The Depository Trust Company or its nominee for the account of a
participant of The Depository Trust Company that will hold the shares for the
account of such Holder), then such Holder and/or the Person in whose name such
shares are to be delivered shall pay to Pubco the amount of any transfer taxes,
stamp taxes or duties, or other similar taxes in connection with, or arising by
reason of, such Exchange or shall establish to the reasonable satisfaction of
Pubco that such tax has been paid or is not payable.

 

(g)                                  Notwithstanding anything to the contrary in
this Article II, a Holder shall not be entitled to effect an Exchange, and Pubco
and the Company shall have the right to refuse to honor any request to effect an
Exchange, at any time or during any period, if Pubco or the Company shall
reasonably determine that such Exchange (i) would be prohibited by any
Applicable Law (including the unavailability of any requisite registration
statement filed under the Securities Act or any exemption from the registration
requirements thereunder),

 

6

--------------------------------------------------------------------------------


 

provided this subsection Section 2.02(g)(i) shall not limit Pubco or the
Company’s obligations under Section 2.06(c), or (ii) would not be permitted
under (x) the LLC Agreement, (y) other agreements with Pubco, the Company or any
of the Company’s subsidiaries to which such Exchanging Holder may be party or
(z) any written policies of Pubco, the Company or any of the Company’s
subsidiaries related to unlawful or inappropriate trading applicable to its
directors, officers or other personnel (provided, that, in the case of clause
(z), with respect to any such corporate policies applicable to the SL Director,
(A) Pubco has provided the SL Director a written copy of such corporate policies
reasonably in advance of the date on which the SL Director is obligated to
comply therewith, (B) such corporate policies apply to all members of Pubco’s
board of directors in an equal manner and do not apply differently or
disproportionately to the SL Director as compared to other members of Pubco’s
board of directors and (C) such corporate policies are enforced by Pubco and its
subsidiaries against all members of Pubco’s board of directors equally and to
the same extent; provided, further, that such corporate policies shall not
conflict with or otherwise be inconsistent with any agreement to which the SL
Members (or their respective Affiliates) are party (x) with Pubco, the Company
or any of the Company’s subsidiaries in connection with the initial public
offering of shares of Class A Common Stock (the “IPO”), including this Agreement
or (y) with the underwriters to IPO in connection with the IPO or otherwise
create any liability or obligation of the SL Director that is not reasonable or
customary for public companies whose boards of directors include professionals
from private equity firms or financial sponsors.  Upon such determination, Pubco
or the Company (as applicable) shall notify the Holder requesting the Exchange
of such determination, which such notice shall include an explanation in
reasonable detail as to the reason that the Exchange has not been honored.

 

Section 2.03                             Adjustment.

 

(a)                                 The Exchange Rate with respect to the
Class C Paired Interests and/or the components of a Class C Paired Interest
shall be adjusted accordingly if there is: (i) any subdivision (by any stock or
unit split, stock or unit dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
or unit split, reclassification, reorganization, recapitalization or otherwise)
of the shares of Class C Common Stock or Common Units that is not accompanied by
a substantively identical subdivision or combination of the Class A Common
Stock; or (ii) any subdivision (by any stock split, stock dividend,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock split, reclassification, reorganization, recapitalization or
otherwise) of the Class A Common Stock that is not accompanied by a
substantively identical subdivision or combination of the shares of Class C
Common Stock and Common Units. If there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Common Stock
are converted or changed into another security, securities or other property,
then upon any subsequent Exchange, an Exchanging Holder shall be entitled to
receive the amount of such security, securities or other property that such
Exchanging Holder would have received if such Exchange had occurred immediately
prior to the effective date of such reclassification, reorganization,
recapitalization or other similar transaction, taking into account any
adjustment as a result of any subdivision (by any split, dividend or
distribution, reclassification, reorganization, recapitalization or otherwise)
or combination (by reverse split, reclassification, reorganization,
recapitalization or otherwise) of such security, securities or other property
that occurs after the effective time of such reclassification, reorganization,

 

7

--------------------------------------------------------------------------------


 

recapitalization or other similar transaction. For the avoidance of doubt, if
there is any reclassification, reorganization, recapitalization or other similar
transaction in which the Class A Common Stock are converted or changed into
another security, securities or other property, this Section 2.03(a) shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property.  This Agreement shall apply to, mutatis mutandis, and all
references to “Class C Paired Interests” shall be deemed to include, any
security, securities or other property of Pubco or the Company which may be
issued in respect of, in exchange for or in substitution of shares of Class C
Common Stock or Common Units, as applicable, by reason of stock or unit split,
reverse stock or unit split, stock or unit dividend or distribution,
combination,  reclassification, reorganization, recapitalization, merger,
exchange (other than an Exchange) or other transaction.

 

(b)                                 The Exchange Rate with respect to the
Class D Paired Interests and/or the components of a Class D Paired Interest
shall be adjusted accordingly if there is: (i) any subdivision (by any stock or
unit split, stock or unit dividend or distribution, combination, 
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock or unit split, reclassification, reorganization,
recapitalization or otherwise) of the shares of Class D Common Stock or Common
Units that is not accompanied by a substantively identical subdivision or
combination of the Class B Common Stock; or (ii) any subdivision (by any stock
split, stock dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse stock split, reclassification,
reorganization, recapitalization or otherwise) of the Class B Common Stock that
is not accompanied by a substantively identical subdivision or combination of
the shares of Class D Common Stock and Common Units. If there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class B Common Stock are converted or changed into another
security, securities or other property, then upon any subsequent Exchange, an
Exchanging Holder shall be entitled to receive the amount of such security,
securities or other property that such Exchanging Holder would have received if
such Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any subdivision (by any split,
dividend or distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, reorganization,
recapitalization or otherwise) of such security, securities or other property
that occurs after the effective time of such reclassification, reorganization,
recapitalization or other similar transaction. For the avoidance of doubt, if
there is any reclassification, reorganization, recapitalization or other similar
transaction in which the Class B Common Stock are converted or changed into
another security, securities or other property, this Section 2.03(b) shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property.  This Agreement shall apply to, mutatis mutandis, and all
references to “Class D Paired Interests” shall be deemed to include, any
security, securities or other property of Pubco or the Company which may be
issued in respect of, in exchange for or in substitution of shares of Class D
Common Stock or Common Units, as applicable, by reason of stock or unit split,
reverse stock or unit split, stock or unit dividend or distribution,
combination, reclassification, reorganization, recapitalization, merger,
exchange (other than an Exchange) or other transaction.

 

(c)                                  This Agreement shall apply to the Paired
Interests held by the Holders and their Permitted Transferees as of the date
hereof, as well as any Paired Interests hereafter acquired by a Holder and his
or her or its Permitted Transferees.

 

8

--------------------------------------------------------------------------------


 

Section 2.04                             Tender Offers and Other Events with
Respect to Pubco.

 

(a)                                 In the event that a tender offer, share
exchange offer, issuer bid, take-over bid, recapitalization or similar
transaction with respect to Class A Common Stock (a “Pubco Offer”) is proposed
by Pubco or is proposed to Pubco or its stockholders and approved by the board
of directors of Pubco or is otherwise effected or to be effected with the
consent or approval of the board of directors of Pubco, the Holders of Paired
Interests shall be permitted to participate in such Pubco Offer by delivery of a
Notice of Exchange (which Notice of Exchange shall be effective immediately
prior to the consummation of such Pubco Offer (and, for the avoidance of doubt,
shall be contingent upon such Pubco Offer and not be effective if such Pubco
Offer is not consummated)). In the case of a Pubco Offer proposed by Pubco,
Pubco will use its reasonable best efforts expeditiously and in good faith to
take all such actions and do all such things as are necessary or desirable to
enable and permit the Holders of Paired Interests to participate in such Pubco
Offer to the same extent or on an economically equivalent basis as the holders
of shares of Class A Common Stock without discrimination; provided, that without
limiting the generality of this sentence, Pubco will use its reasonable best
efforts expeditiously and in good faith to ensure that such Holders may
participate in each such Pubco Offer without being required to Exchange Paired
Interests.  For the avoidance of doubt (but subject to Section 2.04(c)), in no
event shall the Holders of Paired Interests be entitled to receive in such Pubco
Offer aggregate consideration for each Paired Interest that is greater than the
consideration payable in respect of each share of Class A Common Stock in
connection with a Pubco Offer.

 

(b)                                 Notwithstanding any other provision of this
Agreement, if a Disposition Event (as such term is defined in the Pubco Charter)
is approved by the board of directors of Pubco and consummated in accordance
with Applicable Law, at the request of the Company (or following such
Disposition Event, its successor) or Pubco (or following such Disposition Event,
its successor), each of the Holders shall be required to exchange with Pubco, at
any time and from time to time after, or simultaneously with, the consummation
of such Disposition Event, all of such Holder’s Paired Interests for aggregate
consideration for each Paired Interest that is equivalent to the consideration
payable in respect of each share of Class A Common Stock in connection with the
Disposition Event, provided, however, that in the event of a Disposition Event
intended to qualify as a reorganization within the meaning of Section 368(a) of
the Code or as a transfer described in Section 351(a) or Section 721 of the
Code, a Holder shall not be required to exchange Paired Interest pursuant to
this Section 2.04(b) unless, as a part of such transaction, the Holders are
permitted to exchange their Paired Interest for securities in a transaction that
is expected to permit such exchange without current recognition of gain or loss,
for U.S. and non-U.S. tax purposes, for the direct and indirect holders of
Paired Interests (except to the extent that property other than securities is
received in such exchange), based on a “should” or “will” level opinion from
independent tax counsel of recognized standing and expertise.

 

(c)                                  Notwithstanding any other provision of this
Agreement,  (i) in a Disposition Event or other Pubco Offer where the
consideration payable in connection therewith includes Equity Securities, the
aggregate consideration for any Class D Paired Interest shall be deemed to be
equivalent to the consideration payable in respect of each share of Class A
Common Stock if the only difference in the per share distribution to the Holders
of Class D

 

9

--------------------------------------------------------------------------------


 

Paired Interests is that the Equity Securities distributed to such Holders have
not more than ten times the voting power of any Equity Securities distributed to
the holder of a share of Class A Common Stock (so long as such Equity Securities
issued to the Class D Paired Interests remain subject to automatic conversion on
terms no more favorable to such Holders than those set forth in Section 6.2 of
the Pubco Charter) and (ii) in a Disposition Event or other Pubco Offer,
payments under or in respect of the Tax Receivable Agreements shall not be
considered part of the consideration payable in respect of any Paired Interest
or share of Class A Common Stock in connection with such Disposition Event or
other Pubco Offer for the purposes of Section 2.04(a) and Section 2.04(b).

 

Section 2.05                             Listing of Deliverable Common Stock. 
If the Class A Common Stock is listed on a securities exchange, Pubco shall use
its reasonable best efforts to cause all Class A Common Stock issued upon an
exchange of Paired Interests to be listed on the same securities exchange at the
time of such issuance.

 

Section 2.06                             Deliverable Common Stock to be Issued;
Class C Common Stock or Class D Common Stock to be Cancelled.

 

(a)                                 Pubco shall at all times reserve and keep
available out of its authorized but unissued Class A Common Stock and Class B
Common Stock, solely for the purpose of issuance upon an Exchange, the maximum
number of shares of Deliverable Common Stock as shall be deliverable upon
Exchange of all then-outstanding Paired Interests; provided, that nothing
contained herein shall be construed to preclude Pubco from satisfying its
obligations in respect of an Exchange by delivery of shares of Deliverable
Common Stock that are held in the treasury of Pubco or any of its subsidiaries
or by delivery of purchased shares of Deliverable Common Stock (which may or may
not be held in the treasury of Pubco or any subsidiary thereof). Pubco covenants
that all shares of Deliverable Common Stock issued upon an Exchange will, upon
issuance thereof, be validly issued, fully paid and non-assessable.

 

(b)                                 When a Paired Interest has been Exchanged in
accordance with this Agreement, (i) the share of Class C Common Stock or Class D
Common Stock corresponding to such Paired Interest shall be cancelled by Pubco
and (ii) the Common Unit corresponding to such Paired Interest shall be deemed
transferred from the Exchanging Holder to Pubco and the Company shall cause such
transfer to be registered in the books and records of the Company.

 

(c)                                  Subject to the terms of the Registration
Rights Agreement, Pubco covenants and agrees to deliver shares of Deliverable
Common Stock, if requested, pursuant to an effective registration statement
under the Securities Act with respect to any Exchange to the extent that a
registration statement is effective and available for such shares.  In the event
that any Exchange in accordance with this Agreement is to be effected at a time
when any required registration has not become effective or otherwise is
unavailable, upon the request and with the reasonable cooperation of the Holders
requesting such Exchange, Pubco and the Company shall use reasonable best
efforts to promptly facilitate such Exchange pursuant to an available exemption
from such registration requirements.  Pubco shall use reasonable best efforts to
list any deliverable Class A Common Stock required to be delivered upon Exchange
prior to such

 

10

--------------------------------------------------------------------------------


 

delivery upon each national securities exchange or inter-dealer quotation system
upon which the outstanding Class A Common Stock may be listed or traded at the
time of such delivery.

 

(d)           Pubco agrees that it has taken all or will take such steps as may
be required to cause to qualify for exemption under Rule 16b-3(d) or (e), as
applicable, under the Exchange Act, and to be exempt for purposes of
Section 16(b) under the Exchange Act, any acquisitions from, or dispositions to,
Pubco of equity securities of Pubco (including derivative securities with
respect thereto) and any securities that may be deemed to be equity securities
or derivative securities of Pubco for such purposes that result from the
transactions contemplated by this Agreement, by each officer or director of
Pubco, including any director by deputization. The authorizing resolutions shall
be approved by either Pubco’s board of directors or a committee composed solely
of two or more Non-Employee Directors (as defined in Rule 16b-3) of Pubco.

 

Section 2.07          Distributions.  No Exchange shall impair the right of the
Exchanging Holder to receive any distributions payable on the Common Units so
exchanged in respect of a record date that occurs prior to the Exchange Date for
such Exchange.  No adjustments in respect of dividends or distributions on any
Common Unit will be made on the Exchange of any Paired Interest, and if the
Exchange Date with respect to a Common Unit occurs after the record date for the
payment of a dividend or other distribution on Common Units but before the date
of the payment, then the registered Holder of the Common Unit at the close of
business on the record date will be entitled to receive the dividend or other
distribution payable on the Common Unit on the payment date (without duplication
of any distribution to which such Holder may be entitled under
Section 5.03(e) of the LLC Agreement in respect of taxes) notwithstanding the
Exchange of the Paired Interests or a default in payment of the dividend or
distribution due on the Exchange Date. For the avoidance of doubt, no Exchanging
Holder shall be entitled to receive, in respect of a single record date,
distributions or dividends both on Common Units exchanged by such Holder and on
shares of Deliverable Common Stock received by such Holder in such Exchange.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.01          Representations and Warranties of Pubco and of the
Company.  Each of Pubco and the Company represents and warrants that (i) it is a
corporation or limited liability company duly incorporated or formed and is
existing in good standing under the laws of the State of Delaware, (ii) it has
all requisite corporate or limited liability company power and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby and, in the case of Pubco, to issue the Deliverable Common
Stock in accordance with the terms hereof, (iii) the execution and delivery of
this Agreement by it and the consummation by it of the transactions contemplated
hereby (including, without limitation, in the case of Pubco, the issuance of the
Deliverable Common Stock) have been duly authorized by all necessary corporate
or limited liability company action on its part and (iv) this Agreement
constitutes a legal, valid and binding obligation of it enforceable against it
in accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

 

11

--------------------------------------------------------------------------------


 

Section 3.02          Representations and Warranties of the Holders.  Each
Holder, severally and not jointly, represents and warrants that (i) if it is not
a natural person, that it is duly incorporated or formed and, the extent such
concept exists in its jurisdiction of organization, is in good standing under
the laws of such jurisdiction, (ii) it has all requisite legal capacity and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby, (iii) if it is not a natural person, the
execution and delivery of this Agreement by it of the transactions contemplated
hereby have been duly authorized by all necessary corporate or other entity
action on the part of such Holder and (iv) this Agreement constitutes a legal,
valid and binding obligation of such Holder enforceable against it in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium, or similar laws relating
to or limiting creditors’ rights generally.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01          Additional Holders.  To the extent a Holder validly
transfers any or all of such Holder’s Paired Interests to another Person
(including by Virtu Employee Holdco LLC to any member thereof or by Virtu
Ireland Employee Holdco Limited, as trustee of the Virtu Ireland Employee Trust,
to any beneficiary thereof) in a transaction in accordance with, and not in
contravention of, the LLC Agreement or the Registration Rights Agreement, then
such transferee (each, a “Permitted Transferee”) shall have the right to execute
and deliver a joinder to this Agreement, substantially in the form of Exhibit B
hereto, whereupon such Permitted Transferee shall become a Holder hereunder.  To
the extent the Company issues Common Units in the future, then the holder of
such Common Units shall have the right to execute and deliver a joinder to this
Agreement, substantially in the form of Exhibit B hereto, whereupon such holder
shall become a Holder hereunder.

 

Section 4.02          Further Assurances.  Each party hereto agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law or as, in the reasonable judgment of Pubco, may be necessary or
advisable to carry out the intent and purposes of this Agreement.

 

Section 4.03          Notices.  All notices, requests and other communications
to any party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received by non-automated response) and shall be given:

 

12

--------------------------------------------------------------------------------


 

(a)           if to Pubco, to:

 

 

Attention:
Facsimile:
E-mail:

 

(b)           if to the Company, to:

 

 

Attention:
Facsimile:
E-mail:

 

(c)           if to any Holder, to the address and other contact information set
forth in the records of Pubco or the Company from time to time,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. New York City
time on a Business Day in the place of receipt.  Otherwise, any such notice,
request or communication shall be deemed to have been received on the next
succeeding Business Day in the place of receipt.

 

Section 4.04          Binding Effect.  The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.  No provision of this Agreement is intended
to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any Person other than the parties hereto and their respective successors
and assigns.

 

Section 4.05          Jurisdiction.

 

(a)           The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby (whether
brought by any party or any of its Affiliates or against any party or any of its
Affiliates) shall be brought in the Delaware Chancery Court or, if such court
shall not have jurisdiction, any federal court located in the State of Delaware
or other Delaware state court, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding

 

13

--------------------------------------------------------------------------------


 

may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 4.03 shall
be deemed effective service of process on such party.

 

(b)           EACH OF THE COMPANY AND THE MEMBERS HEREBY IRREVOCABLY DESIGNATES
THE CORPORATION TRUST COMPANY (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN
OFFICE AT CORPORATION TRUST CENTER, 1209 ORANGE STREET, WILMINGTON, NEW CASTLE
COUNTY, DELAWARE 19801, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, FOR AND
ON ITS BEHALF SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR
PROCEEDINGS WITH RESPECT TO THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN
CONNECTION WITH THIS AGREEMENT, AND SUCH SERVICE SHALL BE DEEMED COMPLETE UPON
DELIVERY THEREOF TO THE PROCESS AGENT; PROVIDED THAT IN THE CASE OF ANY SUCH
SERVICE UPON THE PROCESS AGENT, THE PARTY EFFECTING SUCH SERVICE SHALL ALSO
DELIVER A COPY THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER PROVIDED IN
SECTION 4.03 OF THIS AGREEMENT.  EACH PARTY SHALL TAKE ALL SUCH ACTION AS MAY BE
NECESSARY TO CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT OR TO APPOINT
ANOTHER AGENT SO THAT SUCH PARTY SHALL AT ALL TIMES HAVE AN AGENT FOR SERVICE OF
PROCESS FOR THE ABOVE PURPOSES IN WILMINGTON, DELAWARE.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY
APPLICABLE LAW.  EACH PARTY EXPRESSLY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
INTENDED TO BE IRREVOCABLE UNDER THE LAWS OF THE STATE OF DELAWARE AND OF THE
UNITED STATES OF AMERICA.

 

Section 4.06          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 4.07          Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  Until and
unless each party has received a counterpart hereof signed by the other party
hereto, this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

Section 4.08          Entire Agreement.  This Agreement, the LLC Agreement and
the other Reorganization Documents constitute the entire agreement between the
parties with respect to the subject matter of this Agreement and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement.  Nothing in this Agreement
shall create any third-party beneficiary rights in favor of any Person or other
party hereto, except to the extent provided herein with respect to Holders of
Indemnitee-Related Entities, each of whom are intended third-party beneficiaries
of those provisions that specifically relate to them with the right to enforce
such provisions as if they were a party hereto.

 

14

--------------------------------------------------------------------------------


 

Section 4.09          Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other Governmental Authority to be invalid, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

Section 4.10          Amendment.  This Agreement can be amended at any time and
from time to time (including in accordance with Section 2.3 of the
Reorganization Agreement to the extent applicable) by written instrument signed
by the Company and Pubco; provided that:

 

(i)            so as long as the Viola Members own any Paired Interests, without
the prior written consent of the Viola Members, no amendment to this Agreement
may (x) adversely affect the rights (including the ability to Exchange Paired
Interests pursuant to this Agreement) and obligations of the Viola Members or
(y) modify the rights or obligations of the Viola Members hereunder in any
different or disproportionate manner to the rights or obligations of the SL
Members hereunder that, in any such case, is favorable to the SL Members
relative to the Viola Members;

 

(ii)           so as long as the SL Members own any Paired Interests, without
the prior written consent of the SL Members, no amendment to this Agreement may
(x) adversely affect the rights (including the ability to Exchange Paired
Interests pursuant to this Agreement) and obligations of the SL Members or
(y) modify the rights or obligations of the SL Members hereunder in any
different or disproportionate manner to the rights or obligations of the Viola
Members hereunder that, in any such case, is favorable to the Viola Members
relative to the SL Members; and

 

(iii)          no amendment to this Agreement may adversely modify in any
material respect the rights (including the ability to Exchange Paired Interests
pursuant to this Agreement) and obligations of any Members in any materially
disproportionate manner to the rights and obligations of any other Members
without the prior written consent of a majority in interest of such
disproportionately affected Member or Members.

 

In the event that this Agreement is amended, whether or not the prior written
consent of the Viola Members, the SL Members are required under the foregoing
clauses (i), (ii) or (iii), as applicable, the Company and Pubco shall provide a
copy of such amendment to all Holders.

 

Section 4.11          Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such State that would result in the application
of the laws of any other State.

 

Section 4.12          Tax Treatment.  This Agreement shall be treated as part of
the LLC Agreement as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder.  As required by the Code and

 

15

--------------------------------------------------------------------------------


 

the Treasury Regulations, and except with respect to an Exchange occurring
pursuant to the proviso to Section 2.04(b), the parties shall report any
Exchange consummated hereunder as a taxable sale of the Common Units and shares
of Class C Common Stock or Class D Common Stock, as applicable, by a Holder to
Pubco, and no party shall take a contrary position on any income tax return or
amendment thereof unless an alternate position is permitted under the Code and
Treasury Regulations and the Managing Member consents in writing.

 

Section 4.13          Independent Nature of Holders’ Rights and Obligations. 
The obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance of the obligations of any other Holder under hereunder.  The
decision of each Holder to enter into to this Agreement has been made by such
Holder independently of any other Holder.  Nothing contained herein, and no
action taken by any Holder pursuant hereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby.

 

[signature pages follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

VIRTU FINANCIAL LLC

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

[Signature Page to the Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

HOLDERS:

 

 

 

 

 

 

 

SILVER LAKE TECHNOLOGY ASSOCIATES III, L.P.

 

 

 

 

By: SLTA III (GP), L.L.C., its general partner

 

 

 

 

By: Silver Lake Group, L.L.C., its managing member

 

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

 

 

 

 

 

 

SLP VIRTU INVESTORS, LLC

 

 

 

 

By: Silver Lake Partners III DE (AIV III),
L.P., its managing member

 

 

 

By: Silver Lake Technology Associates III,
L.P., its general partner

 

 

 

By: SLTA III (GP), L.L.C., its general partner

 

 

 

By: Silver Lake Group, L.L.C., its managing member

 

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

[Signature Page to the Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

TJMT HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ Michael Viola

 

 

Name: Michael Viola

 

 

Title: Authorized Person

 

[Signature Page to the Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

VIRTU EMPLOYEE HOLDCO LLC

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

Name:

Douglas A. Cifu

 

Title:

Chief Executive Officer

 

[Signature Page to the Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

VIRTU IRELAND EMPLOYEE HOLDCO LIMITED,
as trustee of the Virtu Ireland Employee Trust

 

 

 

/s/ David Furlong

 

Name: David Furlong

 

Title: Director

 

 

 

As witnessed by:

 

 

 

/s/ James McQuillan

 

Name: James McQuillan

 

Address: 14 Raglan Road

 

 

 

Occupation: Compliance Officer

 

 

 

CIFU 2011 FAMILY TRUST

 

 

 

/s/ Douglas A. Cifu

 

Name: Douglas A. Cifu

 

Title: Authorized Person

 

[Signature Page to the Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

GOULD 2015 CHARITABLE REMAINDER TRUST

 

 

 

 

 

/s/ Michael Gould

 

Name: Michael Gould

 

Title: Trustee

 

 

 

KELLY KOVAC 2015 CHARITABLE REMAINDER TRUST

 

 

 

 

 

/s/ Peter Kovac

 

Name: Peter Kovac

 

Title: Trustee

 

 

 

SUTTER STREET ASSET MANAGEMENT, LLC — VIRTU INVESTMENT

 

 

 

 

 

/s/ Charles Willhoit

 

Name: Charles Willhoit

 

Title: Manager

 

 

 

TURFE LIVING TRUST

 

 

 

/s/ Robert T. Turfe

 

Name: Robert T. Turfe

 

Title: Authorized Person

 

 

 

SCHICIANO FAMILY LIMITED PARTNERSHIP

 

 

 

 

 

/s/ Jeffrey L. Schiciano

 

Name: Jeffrey L. Schiciano

 

Title: Authorized Person

 

 

 

/s/ Ken Schiciano

 

Ken Schiciano

 

[Signature Page to the Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Dennis W. Benedict

 

Dennis W. Benedict

 

 

 

/s/ Douglas A. Cifu

 

Douglas A. Cifu

 

 

 

/s/ Graham Free

 

Graham Free

 

 

 

/s/ Anthony Manganiello

 

Anthony Manganiello

 

 

 

/s/ William Santora

 

William Santora

 

[Signature Page to the Exchange Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]

NOTICE OF EXCHANGE

 

Virtu Financial, Inc.

900 Third Avenue
New York, New York  10022

Attention: General Counsel

 

Virtu Financial, LLC

900 Third Avenue
New York, New York  10022

Attention: General Counsel

 

Reference is hereby made to the Exchange Agreement, dated as of April 15, 2015
(the “Exchange Agreement”), by and among Virtu Financial, Inc., a Delaware
corporation (“Pubco”), Virtu Financial LLC, a Delaware limited liability company
(the “Company”), and the holders of Common Units (as defined therein) and shares
of Class C Common Stock (as defined therein) or Class D Common Stock (as defined
therein) from time to time party hereto (each, a “Holder”).  Capitalized terms
used but not defined herein shall have the meanings given to them in the
Exchange Agreement.

 

The undersigned Holder desires to transfer to Pubco the number of (i) shares of
Class [C/D] Common Stock plus Common Units set forth below (together, the
“Paired Interests”) in Exchange for shares of Class [A/B] Common Stock (the
“Deliverable Common Stock”) to be issued in its name as set forth below, in
accordance with the terms of the Exchange Agreement.

 

Legal Name of Holder:

 

Address:

 

 

Number of Paired Interests to be Exchanged:

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Notice of Exchange and to perform the
undersigned’s obligations hereunder; (ii) this Notice of Exchange has been duly
executed and delivered by the undersigned and is the legal, valid and binding
obligation of the undersigned enforceable against it in accordance with the
terms thereof or hereof, as the case may be, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and the
availability of equitable remedies; (iii) the Paired

 

--------------------------------------------------------------------------------


 

Interests subject to this Notice of Exchange are being transferred to Pubco free
and clear of any pledge, lien, security interest, encumbrance, equities or
claim; and (iv) no consent, approval, authorization, order, registration or
qualification of any third party or with any court or governmental agency or
body having jurisdiction over the undersigned or the Paired Interests subject to
this Notice of Exchange is required to be obtained by the undersigned for the
transfer of such Paired Interests to Pubco.

 

The undersigned hereby irrevocably constitutes and appoints any officer of Pubco
as the attorney of the undersigned, with full power of substitution and
resubstitution in the premises, to do any and all things and to take any and all
actions that may be necessary to transfer to Pubco the Paired Interests subject
to this Notice of Exchange and to deliver to the undersigned the shares of
Deliverable Common Stock to be delivered in Exchange therefor.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

 

 

 

Name:

 

 

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]

JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of April 15, 2015 (the “Agreement”), among Virtu
Financial, Inc., a Delaware corporation (“Pubco”), Virtu Financial LLC, a
Delaware limited liability company (the “Company”), and the holders of Common
Units (as defined therein) and shares of Class C Common Stock (as defined
therein) or Class D Common Stock (as defined therein) from time to time party
hereto (each, a “Holder”).  Capitalized terms used but not defined in this
Joinder Agreement shall have their meanings given to them in the Agreement. 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of law rules of such
State that would result in the application of the laws of any other State.  In
the event of any conflict between this Joinder Agreement and the Agreement, the
terms of this Joinder Agreement shall control.

 

The undersigned, having acquired shares of Class [C/D] Common Stock and Common
Units, hereby joins and enters into the Agreement.  By signing and returning
this Joinder Agreement to Pubco, the undersigned (i) accepts and agrees to be
bound by and subject to all of the terms and conditions of and agreements of a
Holder contained in the Agreement, with all attendant rights, duties and
obligations of a Holder thereunder and (ii) makes each of the representations
and warranties of a Holder set forth in Section 3.02 of the Agreement as fully
as if such representations and warranties were set forth herein. The parties to
the Agreement shall treat the execution and delivery hereof by the undersigned
as the execution and delivery of the Agreement by the undersigned and, upon
receipt of this Joinder Agreement by Pubco and by the Company, the signature of
the undersigned set forth below shall constitute a counterpart signature to the
signature page of the Agreement.

 

Name:

 

Address for Notices:

 

 

With Copies To:

 

 

--------------------------------------------------------------------------------